Citation Nr: 9911074	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  99-06006	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1965.

In a rating decision of August 8, 1994, the Regional Office 
(RO) granted service connection and a noncompensable 
evaluation for the residuals of fracture of the upper and 
lower jaw with loss of teeth.  In September 1994, the veteran 
voiced his disagreement with the assignment of a 
noncompensable evaluation for his service-connected upper and 
lower jaw disability.  In a rating decision of January 1996, 
the RO granted an increased (20 percent) evaluation for the 
veteran's service-connected residuals of fracture of the 
upper and lower jaws with loss of teeth.  Once again, the 
veteran voiced his disagreement with the assignment of a 20 
percent evaluation for his service-connected upper and lower 
jaw disability.  In a rating decision of June 1996, the RO 
granted an increased (50 percent) evaluation for the 
veteran's service-connected upper and lower jaw disability 
with loss of teeth.  Subsequently, the veteran appealed the 
assignment of a 50 percent evaluation for his service-
connected jaw disability to the Board of Veterans' Appeals 
(Board).  The Board, in a decision of January 14, 1998, 
denied entitlement to an evaluation in excess of 50 percent 
for the veteran's service-connected residuals of fracture of 
the upper and lower jaws with loss of teeth.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court), and, in July 1998, the Court 
issued an Order vacating the Board's January 1998 decision 
denying entitlement to an evaluation in excess of 50 percent 
for the veteran's service-connected residuals of fracture of 
the upper and lower jaws with loss of teeth, and, in so 
doing, remanded the matter for the purpose of readjudication 
of that claim.  [citation redacted].

In a decision of November 17, 1998, the Board granted a 100 
percent evaluation for the veteran's service-connected 
residuals of fracture of the upper and lower jaws with loss 
of teeth.  The RO, in a decision of January 22, 1999, 
effectuated the Board's decision, assigning a 100 percent 
evaluation for the veteran's service-connected upper and 
lower jaw disability effective from May 28, 1994.

In correspondence from the RO dated in February 1999, the 
veteran and his attorney were advised that the veteran had 
been awarded certain monetary benefits, and that, pursuant to 
an attorney fee agreement of record, 20 percent of past due 
benefits was being withheld (computed as $13,901.20 payable 
from $69,506 past due benefits), pending a determination by 
the Board on the eligibility for payment of attorney's fees 
from past due benefits.  In that same correspondence, the 
veteran's attorney was advised that any additional evidence 
or argument concerning the attorney fee issue should be 
submitted to the Board within 30 days.


FINDINGS OF FACT

1.  In a rating decision of August 1994, the RO granted 
service connection and a noncompensable evaluation for 
residuals of fracture of the upper and lower jaws with loss 
of teeth.  A notice of disagreement with the assignment of a 
noncompensable evaluation was received in September 1994.

2.  In a rating decision of January 1996, the RO granted a 20 
percent evaluation for the veteran's service-connected 
residuals of fracture of the upper and lower jaws with loss 
of teeth.  A notice of disagreement with that rating decision 
was received in January 1996.

3.  In a rating decision of June 1996, the RO granted a 50 
percent evaluation for the veteran's service-connected 
residuals of fracture of the upper and lower jaws with loss 
of teeth.  In March 1997, the veteran appealed the assignment 
of that 50 percent evaluation to the Board.

4.  The Board, in a decision of January 14, 1998, denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's service-connected residuals of fracture of the 
upper and lower jaws with loss of teeth.  

5.  In a written agreement executed on May 20, 1998, Attorney 
R. F. was retained by the veteran to provide legal services 
on a contingency basis of 20 percent of past due benefits 
awarded, to be paid by the Department of Veterans Affairs 
(VA) directly to Attorney R. F., based upon a favorable 
resolution of the veteran's claim.  Legal services were 
provided by Attorney R. F. with respect to the claim of an 
evaluation in excess of 50 percent for the veteran's service-
connected residuals of fracture of the upper and lower jaws 
with loss of teeth, denied by the Board in its January 1998 
decision.

6.  In a November 17, 1998 decision, the Board granted a 100 
percent evaluation for the veteran's service-connected 
residuals of fracture of the upper and lower jaws with loss 
of teeth.  

7.  In a decision of January 22, 1999, the RO effectuated the 
Board's November 1998 decision granting a 100 percent 
evaluation for the service-connected residuals of a fracture 
of the upper and lower jaws with loss of teeth, effective 
from May 28, 1994.


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before the VA 
and the Board have been met with respect to the issue of 
entitlement to an evaluation in excess of 50 percent for the 
service-connected residuals of fracture of the upper and 
lower jaws with loss of teeth.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Judicial Review Act (VJRA), Pub. Law 100-687, 
102 Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue or issues involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).

2.  The notice of disagreement which 
preceded the Board's decision with 
respect to the issue or issues involved 
must have been received by the agency of 
original jurisdiction (RO) on or after 
November 18, 1988.  VJRA Section 403, 102 
Stat. at 4122; 38 C.F.R. § 20.609(c)(2) 
(1998).

3.  The attorney at law must have been 
retained not later than one year 
following the date that the decision by 
the Board with respect to the issue or 
issues involved was promulgated.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c)(3) 
(1998).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

The record shows that, in a rating decision of August 1994, 
the RO granted service connection, but assigned a 
noncompensable evaluation, for the service-connected 
residuals of fracture of the upper and lower jaws with loss 
of teeth.  A Notice of disagreement with that rating decision 
was received in September 1994.  In a decision of January 
1996, the RO granted a 20 percent evaluation for the 
veteran's service-connected residuals of fracture of the 
upper and lower jaws with loss of teeth.  Once again, the 
veteran voiced his disagreement with that decision, with the 
result that, in a rating decision of June 1996, the RO 
granted a 50 percent evaluation for the service-connected 
residuals of fracture of the upper and lower jaws with loss 
of teeth.  The veteran subsequently appealed the assignment 
of a 50 percent evaluation to the Board, with the result 
that, in a decision of January 1998, the Board denied 
entitlement to a rating in excess of 50 percent for the 
veteran's service-connected residuals of fracture of the 
upper and lower jaws with loss of teeth.  Subsequently, in a 
written agreement executed on May 20, 1998, Attorney R. F. 
was retained by the veteran to provide legal services in 
connection with his claim for increased benefits.

Here, the Board's January 1998 "final decision" clearly 
addressed the issue of entitlement to an evaluation in excess 
of 50 percent for the veteran's service-connected residuals 
of fracture of the upper and lower jaws with loss of teeth.  
The notice of disagreement which preceded the Board's 
decision was obviously received by the RO on or after 
November 18, 1988.  It is equally clear that Attorney R. F. 
was retained not later than one year following the date of 
the Board's promulgation of the underlying decision.  
Subsequently, services were rendered by Attorney R. F. before 
the VA and the Board.  Therefore, the Board concludes that, 
as to the issue of entitlement to an evaluation in excess of 
50 percent for the veteran's service-connected residuals of 
fracture of the upper and lower jaws with loss of teeth, the 
criteria under which an attorney's fee may be charged have 
been met.

The Board now turns to the question of whether Attorney R. F. 
may be paid a fee directly by the VA from past due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that the payment for the services of the attorney 
will be made directly to the attorney by the VA out of any 
past due benefits awarded as a result of his successful 
appeal to the Board or an appellate court, or as a result of 
a reopened claim before the VA following a prior denial of 
such benefits by the Board or an appellate court.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(h) (1998).

In the present case, the contingency fee agreement in 
question was executed by both the veteran and Attorney R. F.; 
by definition, the payment of the fee was contingent on 
whether or not the claim was resolved successfully.  The 
agreement provided that Attorney R. F.'s services were to be 
rendered on a contingency basis of 20 percent of past due 
benefits awarded.  A fee that does not exceed 20 percent of 
past due benefits is presumed to be reasonable.  38 C.F.R. 
§ 20.609(f) (1998).  Additionally, the requirement that an 
award of past due benefits result in a cash payment to the 
appellant from which the attorney fee may be deducted has 
been met, since the November 1998 Board decision and 
subsequent January 1999 rating decision granted a 100 percent 
evaluation for the veteran's service-connected residuals of 
fracture of the upper and lower jaws with loss of teeth, 
effective from May 28, 1994.

The provisions of 38 C.F.R. § 20.609(g)(h) (1998) require 
that the fee agreement include an applicable VA file number 
and be filed with the Board and the RO within 30 days of the 
execution of that agreement.  In that regard, a review of the 
record discloses that the contingency fee agreement between 
the veteran and his attorney does not, in fact, contain the 
veteran's VA file number.  However, it does appear to have 
been filed both with the Board and the RO within 30 days of 
its execution.  Moreover, in June 1998, there was furnished 
to the Court a Declaration of Representation from the 
veteran's attorney, containing the veteran's VA file number, 
and accompanied by a copy of the 1998 fee agreement.  Under 
such circumstances, the Board is of the opinion that there 
has been substantial compliance with the aforementioned 
requirements, and that the failure to include the veteran's 
VA file number on the attorney fee agreement is not fatal to 
the claim for attorney fees from past due benefits.

In light of the above, the Board is left to an analysis of 
whether the fee agreement provided for payment for the 
services of the attorney directly to that attorney by the VA.  
As noted above, stated plainly within the context of the 
attorney fee agreement is an understanding that any 
contingent fees are to be paid by the VA directly to the 
attorney from any past due benefits awarded on the basis of 
the claimant's claim.  Thus, the Board concludes that the fee 
agreement provided for a total fee payable to the attorney 
which did not exceed 20 percent of past due benefits awarded 
on the basis of the claim, in compliance with the provisions 
of 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998) and 
38 C.F.R. § 20.609(h) (1998).  It should be pointed out that 
attorneys' expenses may not be paid out of past due benefits 
pursuant to 38 C.F.R. § 20.610(b) (1998).  The contingency 
fee agreement did not violate this regulatory provision.  

As noted above, the Board decision which granted a 100 
percent evaluation for the residuals of fracture of the upper 
and lower jaws with loss of teeth was dated November 17, 
1998.  The effective date for the award of a 100 percent 
evaluation was established by a subsequent (January 1999) 
rating decision as May 28, 1994.  In light of this, the 
inclusive dates for the purpose of entitlement to attorney 
fees based on the veteran's receipt of past due benefits from 
the award of a 100 percent evaluation for the service-
connected residuals of fracture of the upper and lower jaws 
with loss of teeth are June 1, 1994 (the first day of the 
month following the month in which the grant of benefits 
became effective), to November 17,1998.


ORDER

Eligibility for direct payment by the VA of attorney fees 
totaling no more than 20 percent of past due benefits from 
June 1, 1994 to November 17, 1998, based on 



the RO's January 1999 grant of a 100 percent evaluation for 
the service-connected residuals of fracture of the upper and 
lower jaws with loss of teeth is established.




		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


